REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 2/28/2022.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner's amendment was given in a telephone and e-mail responses from John Shimmick on 3/3/2022 and 3/4/2022. The application has been amended as follows:

AMENDMENTS TO THE CLAIMS:

1. (Currently Amended) An optical coherence tomography (OCT) system to measure a retina of an eye, comprising: 
an OCT interferometer comprising a light source to generate a measurement beam, a scanner for moving the measurement beam on the retina in a scan pattern, a plurality of optical elements, and a detector; and 

wherein said scan pattern comprises lobes corresponding to a radial scan; 
wherein the scanner has a resonant frequency and receives as an input a first drive signal for altering the position of the mirror with respect to a  first axis and a second drive signal for altering the position of the mirror with respect to a  second axis, wherein the first and second drive signals comprise frequencies less than the resonant frequency.

4. (Currently Amended) The OCT system of claim 1, wherein the scanner comprises a mirror pivoting about the first axis and about the second axis to move the measurement beam along the scan pattern.

16. (Currently Amended) The OCT system of claim 1, wherein the scanner comprises a mirror configured to pivot about the first the second 

17. (Currently Amended) The OCT system of claim 1 , wherein the scanner comprises a first resonance frequency for rotation of the mirror about the first 

Terminal Disclaimer
The terminal disclaimer filed on 02/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10959613 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/28/2022 and 1/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Allowable Subject Matter
Claims 1-2, 4-8, 10-13 and 15-19 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.



Regarding Claims 1 and 19, Gooding teaches an optical coherence tomography (OCT) system to measure a retina of an eye, comprising: an OCT interferometer comprising a light source to generate a measurement beam, a scanner for moving the measurement beam on the retina in a scan pattern, a plurality of optical elements, and a detector; and a processor operatively coupled to the scanner and configured to execute instructions to cause the scanner to move the measurement beam on the retina in the scan pattern, wherein the scan pattern comprises a plurality of lobes, wherein said scan pattern comprises lobes corresponding to a radial scan.

But Gooding fails to teach that wherein the scanner has a resonant frequency and receives as an input a first drive signal for altering the position of the mirror with respect to a first axis and a second drive signal for altering the position of the mirror with respect to a second axis, wherein the first and second drive signals comprise frequencies less than the resonant frequency.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an OCT interferometer/method further comprising:
wherein the scanner has a resonant frequency and receives as an input a first drive signal for altering the position of the mirror with respect to a first axis and a second drive 

as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2, 4-8, 10-13 and 15-18 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872